DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 1, filed 09 May 2022, with respect to claims 1, 7, and 17 have been fully considered and are persuasive.  Therefore, the objections to claims 1, 7, and 17 have been withdrawn. 

Applicant’s arguments, see Page 1, filed 09 May 2022, with respect to claim 6 have been fully considered and are persuasive.  Therefore, the § 112 rejection of claim 6 has been withdrawn. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 6: The method according to claim 1 wherein the determining of the one or more characteristics comprises determining a difference between (i) the one or more optical system related contributions to the detected light, and (ii) one or more expected optical related contributions to an expected detected light.

Claim 17: An optical system configured to measure patterned structures , the optical system comprises:
 	an optical measurement device configured to perform one or more optical measurements on a known structure, wherein each optical measurement comprises concurrently illuminating a part of a first region of the known structure and a part of a second region of the known structure with a measurement spot and detecting light reflected from the known structure, wherein the first region differs from the second region; wherein the detected light comprises different fields that are mixed, wherein a manner in which the different fields are mixed are indicated by mixing factors; and
 	a processor that is configured to:
determine, based on the optical measurements, values of the mixing factors; wherein the  values of the mixing factors are dependent on parameters of the optical system and are independent of details of the first and second patterns; and
determine the one or more characteristics of the optical system based on the values of the  mixing factors.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 1-5,7-16,18: None of the prior art of record, alone or in combination, teaches or discloses a method for determining one or more characteristics of an optical system configured to measure patterned structures, the method comprising:
 	performing, by the optical system, optical measurements on a known structure, wherein each optical measurement comprises concurrently illuminating a part of a first region of the known structure and a part of a second region of the known structure with a measurement spot and detecting light reflected from the known structure, wherein the first region differs from the second region; wherein the detected light comprises different fields that are mixed, wherein a manner in which the different fields are mixed are indicated by mixing factors; and
 	determining, based on the optical measurements, values of the mixing factors; wherein the values of the mixing factors are dependent on parameters of the optical system and are independent of details of the first and second patterns,
 	in combination with the rest of the limitations of independent claim 1.
Claim 17: None of the prior art of record, alone or in combination, teaches or discloses an optical system configured to measure patterned structures, the optical system comprises:
 	an optical measurement device configured to perform one or more optical measurements on a known structure, wherein each optical measurement comprises concurrently illuminating a part of a first region of the known structure and a part of a second region of the known structure with a measurement spot and detecting light reflected from the known structure, wherein the first region differs from the second region; wherein the detected light comprises different fields that are mixed, wherein a manner in which the different fields are mixed are indicated by mixing factors; and
 	a processor that is configured to:
determine, based on the optical measurements, values of the mixing factors; wherein the  values of the mixing factors are dependent on parameters of the optical system and are independent of details of the first and second patterns,
 in combination with the rest of the limitations of independent claim 17.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896